Citation Nr: 1020748	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  09-28 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a fracture to the right fifth metatarsal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan L. Engebretson


INTRODUCTION

The Veteran had active service from March 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

In October 2009 the Board remanded the issue for further 
development.  The requested development has been completed 
and the Board now continues with its review of the appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran's right foot disability manifests moderately 
severe symptoms.


CONCLUSION OF LAW

The criteria for a rating of 20 percent, but not more, for 
residuals of a fracture to the right fifth metatarsal have 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 
4.6, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5284 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

Prior to the initial adjudication of this claim, a letter 
dated in June 2007 fully satisfied the duty to notify 
provisions listed under 38 C.F.R. § 3.159(b)(1).  See 
Quartuccio, 16 Vet. App. at 187.  It also informed the 
Veteran of how disability ratings and effective dates are 
assigned, in compliance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran and his representative have argued that the 
Veteran's examination did  not comply with the remand order.  
The Board finds there has been substantial compliance with 
its December 2009 remand directives.  The Board notes that 
the Court has held that "only substantial compliance with 
the terms of the Board's engagement letter would be required, 
not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 
97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (holding that there was no Stegall (Stegall v. 
West, 11 Vet. App. 268) violation when the examiner made the 
ultimate determination required by the Board's remand.)  The 
Veteran contends that because the examiner did not review the 
claims file or come to a final conclusion, that examination 
was not adequate.  However, for increased rating claims 
(generally) all that is necessary is a description of the 
current state of the disability for rating purposes.  Here, 
the Board finds that although the claims file was not 
reviewed and no conclusion was reached, the examination 
report presents an accurate picture of the Veteran's current 
disability.  Therefore, in light of the foregoing, the Board 
will proceed to review and decide the claim based on the 
evidence that is of record consistent with 38 C.F.R. § 3.655.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO obtained VA treatment records 
dated from February 2006 to February 2010.  The Veteran 
submitted private treatment records dated from October 2002 
to October 2007.  The Veteran was afforded VA medical 
examinations for his foot disability in June 2007 and 
February 2010.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

The Veteran and his representative contend that he is 
entitled to a higher evaluation for his service-connected 
foot disability.  For historical purposes, service connection 
for residuals of a fracture to the right fifth metatarsal was 
established in a December 2001 rating decision, and a 
disability rating of 0 percent was assigned, under Diagnostic 
Code 5299-5283.  In May 2007, the Veteran filed for an 
increased rating.  The currently appealed January 2008 rating 
decision increased the Veteran's rating to 10 percent under 
38 C.F.R. § 4.71a, Diagnostic Code 5010-5284 effective from 
February 16, 2006.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
disability level is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings 
are appropriate in an increased rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

As noted, the Veteran's foot disability is currently rated as 
10 percent disabling for the period beginning February 16, 
2006 under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5284.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27.  
Diagnostic Code 5010 is for arthritis due to trauma.  
Diagnostic Code 5284 is for foot injuries.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diagnostic Code 5010 provides that arthritis due to trauma 
that is substantiated by x-ray findings is to be rated as 
degenerative arthritis.  Diagnostic Code 5003 provides that 
degenerative arthritis that is established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a.

Normal ranges of motion of the ankle are dorsiflexion from 0 
degrees to 20 degrees, and plantar flexion from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5276 provides ratings for acquired flatfoot.  
Mild flatfoot with symptoms relieved by built-up shoe or arch 
support is rated as noncompensably (0 percent) disabling.  
Moderate flatfoot with weight-bearing line over or medial to 
the great toe, inward bowing of the atendo achillis, pain on 
manipulation and use of the feet, bilateral or unilateral, is 
rated 10 percent disabling.  Severe flatfoot, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities, is rated 20 
percent disabling for unilateral disability, and is rated 30 
percent disabling for bilateral disability.  Pronounced 
flatfoot, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement, and 
severe spasm of the tendo achillis on manipulation, that is 
not improved by orthopedic shoes or appliances, is rated 30 
percent disabling for unilateral disability, and is rated 50 
percent disabling for bilateral disability.  38 C.F.R. § 
4.71a. 

Diagnostic Code 5278 provides ratings for acquired claw foot 
(pes cavus).  Slight acquired claw foot is rated 
noncompensably (0 percent) disabling.  Acquired claw foot 
with the great toe dorsiflexed, some limitation of 
dorsiflexion at the ankle, definite tenderness under 
metatarsal heads, bilateral or unilateral, is rated 10 
percent disabling. Acquired claw foot with all toes tending 
to dorsiflexion, limitation of dorsiflexion at the ankle to 
right angle, shortened plantar fascia, and marked tenderness 
under the metatarsal heads, is rated 20 percent disabling for 
unilateral involvement, and 30 percent disabling for 
bilateral involvement.  Acquired claw foot with marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, marked varus 
deformity, is rated 30 percent disabling for unilateral 
involvement, and 50 percent disabling for bilateral 
involvement.  38 C.F.R. § 4.71a.

Diagnostic Code 5279 provides a 10 percent disability rating 
for anterior metatarsalgia (Morton's disease), whether 
unilateral or bilateral.  38 C.F.R. 
§ 4.71a. 

Diagnostic Code 5280 provides ratings for unilateral hallux 
valgus.  Unilateral hallux valgus that is severe, if 
equivalent to amputation of great toe, is rated 10 percent 
disabling.  Unilateral hallux valgus that has been operated 
upon with resection of metatarsal head is rated 10 percent 
disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5281 provides that unilateral severe hallux 
rigidus is to be rated as severe hallux valgus.  A note to 
Diagnostic Code 5281 provides that the rating for hallux 
rigidus is not to be combined with claw foot ratings.  
Diagnostic Code 5280 provides that severe unilateral hallux 
valgus, if equivalent to amputation of great toe, is to be 
rated 10 percent disabling.  38 C.F.R. § 4.71a. 

Diagnostic Code 5282 provides ratings based on hammer toes.  
Hammer toe of a single toe is rated noncompensably (0 
percent) disabling.  Unilateral hammer toe of all toes, 
without claw foot, is rated 10 percent disabling.  38 C.F.R. 
§ 4.71a. 

Diagnostic Code 5283 provides ratings based on malunion or 
nonunion of tarsal or metatarsal bones.  Moderate malunion or 
nonunion of tarsal or metatarsal bones is rated 10 percent 
disabling; moderately severe malunion or nonunion of tarsal 
or metatarsal bones is rated 20 percent disabling; and severe 
malunion or nonunion of tarsal or metatarsal bones is rated 
30 percent disabling.  A Note to Diagnostic Code 5283 
provides that malunion or non-union of tarsal or metatarsal 
bones with actual loss of use of the foot is rated 40 percent 
disabling.  38 C.F.R. § 4.71a. 

Diagnostic Code 5284 provides ratings for residuals of other 
foot injuries.  Moderate residuals of foot injuries are rated 
10 percent disabling; moderately severe residuals of foot 
injuries are rated 20 percent disabling; and severe residuals 
of foot injuries are rated 30 percent disabling.  A Note to 
Diagnostic Code 5284 provides that foot injuries with actual 
loss of use of the foot are to be rated 40 percent disabling.  
38 C.F.R. § 4.71a.

The Veteran seeks entitlement to a rating in excess of 10 
percent for his foot disability.  The Veteran contends that 
his disability is more severe than that contemplated by a 10 
percent rating.

Private treatment records reveal complaints of pain in July 
2006 and June 2007.  June 2007 records also note decreased 
range of motion in the Veteran's ankle.

The Veteran was afforded a VA examination in June 2007.  The 
Veteran reported near constant pain that occurred daily at a 
level 10 on a 1 to 10 scale.  The Veteran indicated that the 
pain was relieved by rest.  When the pain occurs the Veteran 
stated he can function without medication.  He described the 
pain as burning and aching in nature.  He had pain at rest.  
He did not have weakness, stiffness, swelling, or fatigue at 
rest.  

Upon examination the Veteran showed signs of abnormal weight 
bearing including hallux valgus of the right great toe.  The 
Veteran had normal posture, but an abnormal gait.  The right 
ankle had dorsiflexion of 9 degrees and plantar flexion of 35 
degrees.  Joint function was not additionally limited by 
repetitive use.

The Veteran had no sensation between the fourth and fifth 
toes and third and fourth toes and no sensation between the 
third and fourth toes.  Hallux vagus of the right foot was 
present and the degree of angulation was moderate with no 
resection of the metatarsal head present.  The Veteran could 
only walk 30 feet and fell frequently.  He was also limited 
when standing.  He required extra wide soft sole shoes.  Pain 
was not relieved by these shoes.  The Veteran had pain upon 
palpation of the right fifth metatarsal bone with enlargement 
of the bone.  X-ray findings revealed degenerative changes of 
the right foot that represented posttraumatic degenerative 
changes at the base of the fifth metatarsal.

In May 2008 the Veteran sought treatment with VA for chronic 
arthritis in his right foot.  The Veteran indicated the pain 
was not relieved by medication.

VA treatment records in April 2009 reveal that the veteran 
was prescribed a power wheel chair and modifications to his 
house were necessary to allow him to get around.  He 
indicated he could walk 20 feet and then would fall.  

An x-ray dated in January 2010 indicated that the Veteran's 
joint space was well maintained.  There was no acute fracture 
or dislocation of the right foot.  Some bony spurring was 
seen on the plantar and posterior aspects of the calcaneus.  
The planter arch was preserved.  The examiner noted an 
abnormality and that follow-up was necessary.

The Veteran was afforded another VA examination in February 
2010.  The examiner did not review the claims file.  The 
examiner stated the Veteran could stand for five minutes and 
walk 20 feet.  The examiner also stated the Veteran did not 
need any assistive devices.

Upon examination there was evidence of tenderness along the 
metatarsal shaft of the right fifth.  There was no hallux 
valgus or other foot deformity.  The Veteran was not employed 
at the time of examination.  The Veteran disability prevented 
chores, shopping, exercise, sports, recreation, traveling, 
and driving.

The Veteran's current foot disability most approximately 
resembles the 20 percent criteria under Diagnostic Code 5284 
because he demonstrates moderately severe symptoms.  The June 
2007 VA examination revealed the Veteran could only walk 30 
feet and fell frequently.  The February 2010 examination 
revealed similar symptoms stating that the Veteran could walk 
20 feet and could not stand more than 5 minutes.  Other 
records indicate that the Veteran fell frequently and 
required the use of a scooter.  Prior to the June 2007 VA 
examination, there is no indication the Veteran's disability 
manifests symptoms sufficient to receive a rating in excess 
of 10 percent under Diagnostic Code 5284.

There is no indication the Veteran has flatfoot, weakfoot, 
pes cavus, Morton's disease, hallux rigidus, or malunion or 
nonunion of tarsal or metatarsal bone.  While the Veteran was 
noted to have hallux valgus, a rating in excess of 10 percent 
is not available for this condition.  As such the Veteran is 
not entitled to a higher or additional rating under any other 
diagnostic code.  

The Board finds that this matter need not be remanded to have 
the RO refer the Veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the Veteran's disability reflects so exceptional 
or so unusual a disability picture as to warrant the 
assignment of a higher evaluation on an extraschedular basis, 
and indeed, neither the Veteran nor his representative have 
identified any exceptional or unusual disability factors. 
 See 38 C.F.R. § 3.321.   His disability has not required 
any, let alone, frequent periods of hospitalization, or 
otherwise rendered impractical the application of the regular 
schedular standards.  Absent evidence of these factors, the 
criteria for submission for assignment of an extraschedular 
rating are not met.  Thus, a remand this claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is 
not necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Entitlement to a rating of 20 percent, and no higher, for 
residuals of a fracture to the right fifth metatarsal is 
granted effective June 14, 2007.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


